Citation Nr: 1815080	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to an increased rating for a low back disability, diagnosed as chronic lumbar pain associated with degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to December 1968.

This matter is on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan; and that office forwarded the appeal to the Board. 

This matter was remanded to by the Board in July 2017 for a VA examination in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was afforded an examination in September 2017, as such, the remand directive has been substantially complied with in that regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A Decision Review Officer (DRO) hearing was held in this matter before the RO in November 2010, the transcript is of record.  

In the Veteran's June 2010 VA Form 9, the Veteran requested a Board hearing by live videoconference.  However, as noted in the July 2017 Appellant's Brief, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.  Specifically, because the Board finds that the VA examination reports of record are inadequate in light of Sharp v. Shulkin, 29 Vet. App. 26 (2017), a remand is warranted for the reasons discussed below.  See 38 C.F.R. § 19.9.

The Veteran was most recently afforded a VA examination in connection with his increased rating claim for his service-connected low back disability in September 2017.  However, in the recent case of Sharp, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, 29 Vet. App. 26.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).   

Here, the Veteran's September 2017 VA examination report reflects a positive indication of flare-ups.  Although the report contains some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding loss of range of motion during flares.  Rather, the examiner noted that such an opinion was not feasible because the Veteran was not experiencing a flare up at the time of the examination.  In light of Sharp, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding medical treatment records in regards to the Veteran's low back disability.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records. 

2.  Contact the Veteran and request that he identify any other private medical providers that may have records relevant to his claim that are not already of record.  Ask the Veteran to authorize release of any such records.  

3.  After the above development is complete to the extent possible, schedule the Veteran for a VA examination to ascertain the severity of his service-connected low back disability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  This query should be accomplished regardless of whether the Veteran is experiencing a flare-up at the time of testing or not.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




